[LOGO OMITTED] September 29, 2010 Via EDGAR System ATTORNEYS AT LAW , SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com Email CLIENT/MATTER NUMBER 072603-0103 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: FMI Funds, Inc. File Nos. 333-12745 and 811-07831 Ladies and Gentlemen: On behalf of FMI Funds, Inc. (the “Company”), we are transmitting for filing pursuant to Rules 472 and 485 under the Securities Act of 1933, as amended, Post-Effective Amendment No.17 to Form N-1A Registration Statement, including exhibits. The Company has designated on the facing sheet of Post-Effective Amendment No. 17 that such Post-Effective Amendment become effective 75 days after filing, pursuant to Rule 485(a).The Company is filing Post-Effective Amendment No. 17 pursuant to Rule 485(a) because the Company is establishing one new series, the FMI International Fund. The Company will file a post-effective amendment pursuant to Rule 485(b) prior to this amendment going effective, which filing will, among other things, include the opinion of the Company’s counsel and respond to any comments that the staff may have. Please call the undersigned at (414) 297-5596 should you have any questions regarding this filing. Very truly yours, /s/Peter D. Fetzer Peter D. Fetzer Enclosures BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
